NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund NVIT Multi-Manager International Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund NVIT International Equity Fund (formerly, Gartmore NVIT International Equity Fund) NVIT Multi-Manager Large Cap Value Fund NVIT Worldwide Leaders Fund (formerly, Gartmore NVIT Worldwide Leaders Fund) NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Nationwide Fund NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Markets Fund) NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund Supplement dated March 31, 2011 to the Statement of Additional Information dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). I. NVIT Multi-Manager Mid Cap Growth Fund 1. For information with regard to Wells Capital Management, Inc., the following information supplements Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS Information as of December 31, 2010 Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund Wells Capital Management, Inc. Thomas Pence* NVIT Multi-Manager Mid Cap Growth Fund None Michael Smith* NVIT Multi-Manager Mid Cap Growth Fund None *Messrs. Pence and Smith became portfolio managers of the NVIT Multi-Manager Mid Cap Growth Fund on March 25, 2011. OTHER MANAGED ACCOUNTS (As of December 31, 2010) Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as ofDecember 31, 2010 Wells Capital Management, Inc. Thomas Pence* Mutual Funds: 15 accounts, $6,253 million total assets (0accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 2 accounts, $33 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:173 accounts, $7,063 million total assets (0accounts, $0 total assets for which the advisory fee is based on performance) Michael Smith* Mutual Funds: 5 accounts, $3231 million total assets (0accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 1 account, $8 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:67 accounts, $2,618 million total assets (0 accounts, $0 million total assets for which the advisory fee is based on performance) *Messrs. Pence and Smith became portfolio managers of the NVIT Multi-Manager Mid Cap Growth Fund on March 25, 2011. II. NVIT Worldwide Leaders Fund 1. Effective March 22, 2011, Ryan Amerman has been added as a portfolio manager to the NVIT Worldwide Leaders Fund managed by Invesco Advisers, Inc., replacing Robert Lloyd.Appendix C to the SAI is revised as follows: APPENDIX C – PORTFOLIO MANAGERS Information as of December 31, 2010 Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund Invesco Advisers, Inc. Ryan Amerman* NVIT Worldwide Leaders Fund None *Mr. Amerman became portfolio manager of the NVIT Worldwide Leaders Fund on March 22, 2011. OTHER MANAGED ACCOUNTS (As of December 31, 2010) Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as ofDecember 31, 2010 Invesco Advisers, Inc. Ryan Amerman* Mutual Funds: 4 accounts, $5,568.1 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 0 accounts, $0 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:0 accounts, $0 total assets (in millions) (0 accounts, $0 total assets for which the advisory fee is based on performance) *Mr. Amerman became portfolio manager of the NVIT Worldwide Leaders Fund on March 22, 2011. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
